SPAETH, Judge,
dissenting:
In affirming the judgment of sentence for recklessly endangering another, the majority says;
In this case, the trier of fact chose to believe the officer’s recitation of facts, including that which indicated that appellant’s action had placed the officer in fear of serious bodily injury. The weight given to the officer’s testimony overcame appellant’s testimony that the victim should have realized that appellant’s threat had no means of fulfillment. We find no abuse of discretion in the lower court’s exercising its function of fact finder, believing one version of a factual issue over another. The element of the crime — that is, the endangering of another recklessly, to the end that the other is put in fear of serious bodily injury — is supported by ample evidence. At 989 (emphasis added).
I have several differences with this statement.
First, it is not an element of the crime that “the other is put in fear of serious bodily injury.” The Crimes Code states:
*16A person commits a misdemeanor of the second degree if he recklessly engages in conduct which places or may place another person in danger of death or serious bodily injury.
Act of Dec. 6, 1972, P.L. 1482, No. 334, § 1, eff. June 6, 1973, 18 Pa.C.S.A. § 2705.
Second, no testimony “indicated that appellant’s action had placed the officer in fear of serious bodily injury.” In his testimony the officer never said he had been in fear, nor did he describe himself as having acted in any way from which the trier could infer that he had been in fear.
Third, the evidence was not “ample”, but rather, I suggest, so meagre as to require us to hold it insufficient. As just noted, the Crimes Code requires proof of “conduct which places or may place another person in danger of death of serious bodily injury.” On the issue of whether there was such conduct, the Commonwealth’s entire evidence was as follows, by the officer:
While I was having a hassle with him — Mrazek [a co-defendant] — the DiCenzo boy [appellant] ran about 10 foot up Mrazek’s driveway. They have these big stones along the driveway. He picked up a big one and held it above his head and said if I come after him he is going to bash my brains in with it. So at that instance [sic; “instant” no doubt intended] the Millvale [police] car came down the road. The kid seen their headlights. He dropped the stone and ran up behind Mrazek’s house and ran in the woods and got away.
N.T. 22-23.
This was sufficient to prove simple assault, for if accepted it showed an “attempt[ ] by physical menace to put another in fear of imminent serious bodily injury.” Crimes Code, supra, 18 Pa.G.S.A. § 2701(a)(3). However, it was insufficient to prove recklessly endangering another; the officer and appellant were not close enough, and the incident did not last long enough, for that.
The judgment of sentence should be reversed and the case remanded with instructions to the lower court to enter a *17verdict of guilty of simple assault, and to impose sentence on the verdict.